

114 S1538 IS: Fair Elections Now Act
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1538IN THE SENATE OF THE UNITED STATESJune 10, 2015Mr. Durbin (for himself, Ms. Baldwin, Mrs. Boxer, Mr. Brown, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mr. Sanders, Mrs. Shaheen, Mr. Udall, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reform the financing of Senate elections, and for other purposes.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Fair Elections Now Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Fair elections financing of Senate election campaigns
					Subtitle A—Fair elections financing program
					Sec. 101. Findings and declarations.
					Sec. 102. Eligibility requirements and benefits of Fair Elections financing of Senate election
			 campaigns.
					Sec. 103. Prohibition on joint fundraising committees.
					Sec. 104. Exception to limitation on coordinated expenditures by political party committees with
			 participating candidates.
					TITLE II—Improving voter information
					Sec. 201. Broadcasts relating to all Senate candidates.
					Sec. 202. Broadcast rates for participating candidates.
					Sec. 203. FCC to prescribe standardized form for reporting candidate campaign ads.
					TITLE III—Responsibilities of the Federal Election Commission
					Sec. 301. Petition for certiorari.
					Sec. 302. Filing by Senate candidates with Commission.
					Sec. 303. Electronic filing of FEC reports.
					TITLE IV—Participation in Funding of Elections
					Sec. 401. Refundable tax credit for Senate campaign contributions.
					TITLE V—Revenue provisions
					Sec. 501. Fair Elections Fund revenue.
					TITLE VI—Miscellaneous provisions
					Sec. 601. Severability.
					Sec. 602. Effective date.
				
			IFair
			 elections financing of Senate election campaigns
			AFair elections
			 financing program
				101.Findings and
			 declarations
					(a)Undermining of
 democracy by campaign contributions from private sourcesThe Senate finds and declares that the current system of privately financed campaigns for election to the United States Senate has the capacity, and is often perceived by the public, to undermine democracy in the United States by—
 (1)creating a culture that fosters actual or perceived conflicts of interest by encouraging Senators to accept large campaign contributions from private interests that are directly affected by Federal legislation;
 (2)diminishing or appearing to diminish Senators' accountability to constituents by compelling legislators to be accountable to the major contributors who finance their election campaigns;
 (3)undermining the meaning of the right to vote by allowing monied interests to have a disproportionate and unfair influence within the political process;
 (4)imposing large, unwarranted costs on taxpayers through legislative and regulatory distortions caused by unequal access to lawmakers for campaign contributors;
 (5)making it difficult for some qualified candidates to mount competitive Senate election campaigns;
 (6)disadvantaging challengers and discouraging competitive elections; and
 (7)burdening incumbents with a preoccupation with fundraising and thus decreasing the time available to carry out their public responsibilities.
						(b)Enhancement of
			 democracy by providing allocations from the Fair Elections
 FundThe Senate finds and declares that providing the option of the replacement of large private campaign contributions with allocations from the Fair Elections Fund for all primary, runoff, and general elections to the Senate would enhance American democracy by—
 (1)reducing the actual or perceived conflicts of interest created by fully private financing of the election campaigns of public officials and restoring public confidence in the integrity and fairness of the electoral and legislative processes through a program which allows participating candidates to adhere to substantially lower contribution limits for contributors with an assurance that there will be sufficient funds for such candidates to run viable electoral campaigns;
 (2)increasing the public's confidence in the accountability of Senators to the constituents who elect them, which derives from the program's qualifying criteria to participate in the voluntary program and the conclusions that constituents may draw regarding candidates who qualify and participate in the program;
 (3)helping to reduce the ability to make large campaign contributions as a determinant of a citizen's influence within the political process by facilitating the expression of support by voters at every level of wealth, encouraging political participation, and incentivizing participation on the part of Senators through the matching of small dollar contributions;
 (4)potentially saving taxpayers billions of dollars that may be (or that are perceived to be) currently allocated based upon legislative and regulatory agendas skewed by the influence of campaign contributions;
 (5)creating genuine opportunities for all Americans to run for the Senate and encouraging more competitive elections;
 (6)encouraging participation in the electoral process by citizens of every level of wealth; and
 (7)freeing Senators from the incessant preoccupation with raising money, and allowing them more time to carry out their public responsibilities.
						102.Eligibility
			 requirements and benefits of Fair Elections financing of Senate election
 campaignsThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:
					
						VFair
				elections financing of Senate election campaigns
							AGeneral
				provisions
 501.DefinitionsIn this title: (1)Allocation from the FundThe term allocation from the Fund means an allocation of money from the Fair Elections Fund to a participating candidate pursuant to section 522.
 (2)BoardThe term Board means the Fair Elections Oversight Board established under section 531.
									(3)Fair Elections
 qualifying periodThe term Fair Elections qualifying period means, with respect to any candidate for Senator, the period—
 (A)beginning on the date on which the candidate files a statement of intent under section 511(a)(1); and
 (B)ending on the date that is 30 days before—
 (i)the date of the primary election; or
 (ii)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.
											(4)Fair Elections
 start dateThe term Fair Elections start date means, with respect to any candidate, the date that is 180 days before—
 (A)the date of the primary election; or
 (B)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.
 (5)FundThe term Fund means the Fair Elections Fund established by section 502.
									(6)Immediate
 familyThe term immediate family means, with respect to any candidate—
 (A)the candidate’s spouse;
 (B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and
 (C)the spouse of any person described in subparagraph (B).
										(7)Matching
 contributionThe term matching contribution means a matching payment provided to a participating candidate for qualified small dollar contributions, as provided under section 523.
									(8)Nonparticipating
 candidateThe term nonparticipating candidate means a candidate for Senator who is not a participating candidate.
									(9)Participating
 candidateThe term participating candidate means a candidate for Senator who is certified under section 515 as being eligible to receive an allocation from the Fund.
									(10)Qualifying
 contributionThe term qualifying contribution means, with respect to a candidate, a contribution that—
 (A)is in an amount that is—
 (i)not less than the greater of $5 or the amount determined by the Commission under section 531; and
 (ii)not more than the greater of $150 or the amount determined by the Commission under section 531;
 (B)is made by an individual—
 (i)who is a resident of the State in which such candidate is seeking election; and
 (ii)who is not otherwise prohibited from making a contribution under this Act;
 (C)is made during the Fair Elections qualifying period; and
 (D)meets the requirements of section 512(b).
										(11)Qualified small
 dollar contributionThe term qualified small dollar contribution means, with respect to a candidate, any contribution (or series of contributions)—
 (A)which is not a qualifying contribution (or does not include a qualifying contribution);
 (B)which is made by an individual who is not prohibited from making a contribution under this Act; and
 (C)the aggregate amount of which does not exceed the greater of—
 (i)$150 per election; or
 (ii)the amount per election determined by the Commission under section 531.
											(12)Qualifying multicandidate political committee contribution
 (A)In generalThe term qualifying multicandidate political committee contribution means any contribution to a candidate that is made from a qualified account of a multicandidate political committee (within the meaning of section 315(a)(2)).
 (B)Qualified accountFor purposes of subparagraph (A), the term qualified account means, with respect to a multicandidate political committee, a separate, segregated account of the committee that consists solely of contributions which meet the following requirements:
 (i)All contributions to such account are made by individuals who are not prohibited from making contributions under this Act.
 (ii)The aggregate amount of contributions from each individual to such account and all other accounts of the political committee do not exceed the amount described in paragraph (11)(C).
											502.Fair Elections
				Fund
 (a)EstablishmentThere is established in the Treasury a fund to be known as the Fair Elections Fund.
									(b)Amounts held by
 FundThe Fund shall consist of the following amounts: (1)Appropriated amounts (A)In generalAmounts appropriated to the Fund.
											(B)Sense of the
 Senate regarding appropriationsIt is the sense of the Senate that—
 (i)there should be imposed on any payment made to any person (other than a State or local government or a foreign nation) who has contracts with the Government of the United States in excess of $10,000,000 a tax equal to 0.50 percent of amount paid pursuant to such contracts, except that the aggregate tax for any person for any taxable year shall not exceed $500,000; and
 (ii)the revenue from such tax should be appropriated to the Fund.
												(2)Voluntary
 contributionsVoluntary contributions to the Fund. (3)Other depositsAmounts deposited into the Fund under—
 (A)section 513(c) (relating to exceptions to contribution requirements);
 (B)section 521(c) (relating to remittance of allocations from the Fund);
 (C)section 533 (relating to violations); and
 (D)any other section of this Act.
											(4)Investment
 returnsInterest on, and the proceeds from, the sale or redemption of, any obligations held by the Fund under subsection (c).
 (c)InvestmentThe Commission shall invest portions of the Fund in obligations of the United States in the same manner as provided under section 9602(b) of the Internal Revenue Code of 1986.
									(d)Use of
				Fund
										(1)In
 generalThe sums in the Fund shall be used to provide benefits to participating candidates as provided in subtitle C.
										(2)Insufficient
 amountsUnder regulations established by the Commission, rules similar to the rules of section 9006(c) of the Internal Revenue Code shall apply.
										BEligibility and
				certification
								511.Eligibility
									(a)In
 generalA candidate for Senator is eligible to receive an allocation from the Fund for any election if the candidate meets the following requirements:
 (1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate under this title during the period beginning on the Fair Elections start date and ending on the last day of the Fair Elections qualifying period.
 (2)The candidate meets the qualifying contribution requirements of section 512.
 (3)Not later than the last day of the Fair Elections qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate—
 (A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 513;
 (B)if certified, will comply with the debate requirements of section 514;
 (C)if certified, will not run as a nonparticipating candidate during such year in any election for the office that such candidate is seeking; and
 (D)has either qualified or will take steps to qualify under State law to be on the ballot.
											(b)General
 electionNotwithstanding subsection (a), a candidate shall not be eligible to receive an allocation from the Fund for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate otherwise qualified to be on the ballot under State law.
									512.Qualifying
				contribution requirement
									(a)In
 generalA candidate for Senator meets the requirement of this section if, during the Fair Elections qualifying period, the candidate obtains—
 (1)a number of qualifying contributions equal to the greater of—
 (A)the sum of—
 (i)2,000; plus
 (ii)500 for each congressional district in the State with respect to which the candidate is seeking election; or
 (B)the amount determined by the Commission under section 531; and
 (2)a total dollar amount of qualifying contributions equal to the greater of—
 (A)10 percent of the amount of the allocation such candidate would be entitled to receive for the primary election under section 522(c)(1) (determined without regard to paragraph (5) thereof) if such candidate were a participating candidate; or
 (B)the amount determined by the Commission under section 531.
											(b)Requirements
 relating to receipt of qualifying contributionEach qualifying contribution—
 (1)may be made by means of a personal check, money order, debit card, credit card, or electronic payment account;
 (2)shall be accompanied by a signed statement containing—
 (A)the contributor’s name and the contributor's address in the State in which the contributor is registered to vote; and
 (B)an oath declaring that the contributor—
 (i)understands that the purpose of the qualifying contribution is to show support for the candidate so that the candidate may qualify for Fair Elections financing;
 (ii)is making the contribution in his or her own name and from his or her own funds;
 (iii)has made the contribution willingly; and
 (iv)has not received anything of value in return for the contribution; and
 (3)shall be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.
										(c)Verification of
 qualifying contributionsThe Commission shall establish procedures for the auditing and verification of qualifying contributions to ensure that such contributions meet the requirements of this section.
									513.Contribution
				and expenditure requirements
									(a)General
 ruleA candidate for Senator meets the requirements of this section if, during the election cycle of the candidate, the candidate—
 (1)except as provided in subsection (b), accepts no contributions other than—
 (A)qualifying contributions;
 (B)qualified small dollar contributions;
 (C)qualifying multicandidate political committee contributions; (D)allocations from the Fund under section 522;
 (E)matching contributions under section 523; and
 (F)vouchers provided to the candidate under section 524;
 (2)makes no expenditures from any amounts other than from—
 (A)qualifying contributions;
 (B)qualified small dollar contributions;
 (C)qualifying multicandidate political committee contributions; (D)allocations from the Fund under section 522;
 (E)matching contributions under section 523; and
 (F)vouchers provided to the candidate under section 524; and
 (3)makes no expenditures from personal funds or the funds of any immediate family member (other than funds received through qualified small dollar contributions and qualifying contributions).
										For
				purposes of this subsection, a payment made by a political party in
				coordination with a participating candidate shall not be treated as
			 a
				contribution to or as an expenditure made by the participating
				candidate.(b)Contributions
 for leadership PACs, etcA political committee of a participating candidate which is not an authorized committee of such candidate may accept contributions other than contributions described in subsection (a)(1) from any person if—
 (1)the aggregate contributions from such person for any calendar year do not exceed $150; and
 (2)no portion of such contributions is disbursed in connection with the campaign of the participating candidate.
 (c)ExceptionNotwithstanding subsection (a), a candidate shall not be treated as having failed to meet the requirements of this section if any contributions that are not qualified small dollar contributions, qualifying contributions, qualifying multicandidate political committee contributions, or contributions that meet the requirements of subsection (b) and that are accepted before the date the candidate files a statement of intent under section 511(a)(1) are—
 (1)returned to the contributor; or
 (2)submitted to the Commission for deposit in the Fund.
										514.Debate
 requirementA candidate for Senator meets the requirements of this section if the candidate participates in at least—
 (1)1 public debate before the primary election with other participating candidates and other willing candidates from the same party and seeking the same nomination as such candidate; and
 (2)2 public debates before the general election with other participating candidates and other willing candidates seeking the same office as such candidate.
									515.Certification
									(a)In
 generalNot later than 5 days after a candidate for Senator files an affidavit under section 511(a)(3), the Commission shall—
 (1)certify whether or not the candidate is a participating candidate; and
 (2)notify the candidate of the Commission's determination.
										(b)Revocation of
				certification
										(1)In
 generalThe Commission may revoke a certification under subsection (a) if—
 (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification; or
 (B)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.
											(2)Repayment of
 benefitsIf certification is revoked under paragraph (1), the candidate shall repay to the Fund an amount equal to the value of benefits received under this title plus interest (at a rate determined by the Commission) on any such amount received.
										CBenefits
								521.Benefits for
				participating candidates
									(a)In
 generalFor each election with respect to which a candidate is certified as a participating candidate, such candidate shall be entitled to—
 (1)an allocation from the Fund to make or obligate to make expenditures with respect to such election, as provided in section 522;
 (2)matching contributions, as provided in section 523; and
 (3)for the general election, vouchers for broadcasts of political advertisements, as provided in section 524.
										(b)Restriction on
 uses of allocations from the FundAllocations from the Fund received by a participating candidate under section 522 and matching contributions under section 523 may only be used for campaign-related costs.
									(c)Remitting
				allocations from the Fund
										(1)In
 generalNot later than the date that is 45 days after an election in which the participating candidate appeared on the ballot, such participating candidate shall remit to the Commission for deposit in the Fund an amount equal to the lesser of—
 (A)the amount of money in the candidate's campaign account; or
 (B)the sum of the allocations from the Fund received by the candidate under section 522 and the matching contributions received by the candidate under section 523.
 (2)ExceptionIn the case of a candidate who qualifies to be on the ballot for a primary runoff election, a general election, or a general runoff election, the amounts described in paragraph (1) may be retained by the candidate and used in such subsequent election.
										522.Allocations
				from the Fund
									(a)In
 generalThe Commission shall make allocations from the Fund under section 521(a)(1) to a participating candidate—
 (1)in the case of amounts provided under subsection (c)(1), not later than 48 hours after the date on which such candidate is certified as a participating candidate under section 515;
 (2)in the case of a general election, not later than 48 hours after—
 (A)the date of the certification of the results of the primary election or the primary runoff election; or
 (B)in any case in which there is no primary election, the date the candidate qualifies to be placed on the ballot; and
 (3)in the case of a primary runoff election or a general runoff election, not later than 48 hours after the certification of the results of the primary election or the general election, as the case may be.
										(b)Method of
 paymentThe Commission shall distribute funds available to participating candidates under this section through the use of an electronic funds exchange or a debit card.
									(c)Amounts
										(1)Primary
 election allocation; initial allocationExcept as provided in paragraph (5), the Commission shall make an allocation from the Fund for a primary election to a participating candidate in an amount equal to 67 percent of the base amount with respect to such participating candidate.
										(2)Primary runoff
 election allocationThe Commission shall make an allocation from the Fund for a primary runoff election to a participating candidate in an amount equal to 25 percent of the amount the participating candidate was eligible to receive under this section for the primary election.
										(3)General
 election allocationExcept as provided in paragraph (5), the Commission shall make an allocation from the Fund for a general election to a participating candidate in an amount equal to the base amount with respect to such candidate.
										(4)General runoff
 election allocationThe Commission shall make an allocation from the Fund for a general runoff election to a participating candidate in an amount equal to 25 percent of the base amount with respect to such candidate.
										(5)Uncontested
				elections
											(A)In
 generalIn the case of a primary or general election that is an uncontested election, the Commission shall make an allocation from the Fund to a participating candidate for such election in an amount equal to 25 percent of the allocation which such candidate would be entitled to under this section for such election if this paragraph did not apply.
											(B)Uncontested
 election definedFor purposes of this subparagraph, an election is uncontested if not more than 1 candidate has campaign funds (including payments from the Fund) in an amount equal to or greater than 10 percent of the allocation a participating candidate would be entitled to receive under this section for such election if this paragraph did not apply.
											(d)Base
				amount
										(1)In
 generalExcept as otherwise provided in this subsection, the base amount for any candidate is an amount equal to the greater of—
 (A)the sum of—
 (i)$750,000; plus
 (ii)$150,000 for each congressional district in the State with respect to which the candidate is seeking election; or
 (B)the amount determined by the Commission under section 531.
 (2)IndexingIn each even-numbered year after 2019—
 (A)each dollar amount under paragraph (1)(A) shall be increased by the percent difference between the price index (as defined in section 315(c)(2)(A)) for the 12 months preceding the beginning of such calendar year and the price index for calendar year 2018;
 (B)each dollar amount so increased shall remain in effect for the 2-year period beginning on the first day following the date of the last general election in the year preceding the year in which the amount is increased and ending on the date of the next general election; and
 (C)if any amount after adjustment under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.
											523.Matching
				payments for qualified small dollar contributions
									(a)In
 generalThe Commission shall pay to each participating candidate an amount equal to 600 percent of the amount of qualified small dollar contributions received by the candidate from individuals who are residents of the State in which such participating candidate is seeking election after the date on which such candidate is certified under section 515.
 (b)LimitationThe aggregate payments under subsection (a) with respect to any candidate shall not exceed the greater of—
 (1)400 percent of the allocation such candidate is entitled to receive for such election under section 522 (determined without regard to subsection (c)(5) thereof); or
 (2)the percentage of such allocation determined by the Commission under section 531.
										(c)Time of
 paymentThe Commission shall make payments under this section not later than 2 business days after the receipt of a report made under subsection (d).
									(d)Reports
										(1)In
 generalEach participating candidate shall file reports of receipts of qualified small dollar contributions at such times and in such manner as the Commission may by regulations prescribe.
										(2)Contents of
 reportsEach report under this subsection shall disclose— (A)the amount of each qualified small dollar contribution received by the candidate;
 (B)the amount of each qualified small dollar contribution received by the candidate from a resident of the State in which the candidate is seeking election; and
 (C)the name, address, and occupation of each individual who made a qualified small dollar contribution to the candidate.
											(3)Frequency of
 reportsReports under this subsection shall be made no more frequently than—
 (A)once every month until the date that is 90 days before the date of the election;
 (B)once every week after the period described in subparagraph (A) and until the date that is 21 days before the election; and
 (C)once every day after the period described in subparagraph (B).
											(4)Limitation on
 regulationsThe Commission may not prescribe any regulations with respect to reporting under this subsection with respect to any election after the date that is 180 days before the date of such election.
 (e)AppealsThe Commission shall provide a written explanation with respect to any denial of any payment under this section and shall provide the opportunity for review and reconsideration within 5 business days of such denial.
									524.Political
				advertising vouchers
									(a)In
 generalThe Commission shall establish and administer a voucher program for the purchase of airtime on broadcasting stations for political advertisements in accordance with the provisions of this section.
 (b)CandidatesThe Commission shall only disburse vouchers under the program established under subsection (a) to participants certified pursuant to section 515 who have agreed in writing to keep and furnish to the Commission such records, books, and other information as it may require.
 (c)AmountsThe Commission shall disburse vouchers to each candidate certified under subsection (b) in an aggregate amount equal to the greater of—
 (1)$100,000 multiplied by the number of congressional districts in the State with respect to which such candidate is running for office; or
 (2)the amount determined by the Commission under section 531.
										(d)Use
										(1)Exclusive
 useVouchers disbursed by the Commission under this section may be used only for the purchase of broadcast airtime for political advertisements relating to a general election for the office of Senate by the participating candidate to which the vouchers were disbursed, except that—
 (A)a candidate may exchange vouchers with a political party under paragraph (2); and
 (B)a political party may use vouchers only to purchase broadcast airtime for political advertisements for generic party advertising (as defined by the Commission in regulations), to support candidates for State or local office in a general election, or to support participating candidates of the party in a general election for Federal office, but only if it discloses the value of the voucher used as an expenditure under section 315(d).
											(2)Exchange with
				political party committee
											(A)In
 generalA participating candidate who receives a voucher under this section may transfer the right to use all or a portion of the value of the voucher to a committee of the political party of which the individual is a candidate (or, in the case of a participating candidate who is not a member of any political party, to a committee of the political party of that candidate’s choice) in exchange for money in an amount equal to the cash value of the voucher or portion exchanged.
											(B)Continuation of
 candidate obligationsThe transfer of a voucher, in whole or in part, to a political party committee under this paragraph does not release the candidate from any obligation under the agreement made under subsection (b) or otherwise modify that agreement or its application to that candidate.
											(C)Party committee
 obligationsAny political party committee to which a voucher or portion thereof is transferred under subparagraph (A)—
 (i)shall account fully, in accordance with such requirements as the Commission may establish, for the receipt of the voucher; and
 (ii)may not use the transferred voucher or portion thereof for any purpose other than a purpose described in paragraph (1)(B).
												(D)Voucher as a
 contribution under FECAIf a candidate transfers a voucher or any portion thereof to a political party committee under subparagraph (A)—
 (i)the value of the voucher or portion thereof transferred shall be treated as a contribution from the candidate to the committee, and from the committee to the candidate, for purposes of sections 302 and 304;
 (ii)the committee may, in exchange, provide to the candidate only funds subject to the prohibitions, limitations, and reporting requirements of title III of this Act; and
 (iii)the amount, if identified as a voucher exchange, shall not be considered a contribution for the purposes of sections 315 and 513.
												(e)Value;
				acceptance; redemption
 (1)VoucherEach voucher disbursed by the Commission under this section shall have a value in dollars, redeemable upon presentation to the Commission, together with such documentation and other information as the Commission may require, for the purchase of broadcast airtime for political advertisements in accordance with this section.
 (2)AcceptanceA broadcasting station shall accept vouchers in payment for the purchase of broadcast airtime for political advertisements in accordance with this section.
 (3)RedemptionThe Commission shall redeem vouchers accepted by broadcasting stations under paragraph (2) upon presentation, subject to such documentation, verification, accounting, and application requirements as the Commission may impose to ensure the accuracy and integrity of the voucher redemption system.
										(4)Expiration
 (A)CandidatesA voucher may only be used to pay for broadcast airtime for political advertisements to be broadcast before midnight on the day before the date of the Federal election in connection with which it was issued and shall be null and void for any other use or purpose.
											(B)Exception for
 political party committeesA voucher held by a political party committee may be used to pay for broadcast airtime for political advertisements to be broadcast before midnight on December 31st of the odd-numbered year following the year in which the voucher was issued by the Commission.
											(5)Voucher as
 expenditure under FECAThe use of a voucher to purchase broadcast airtime constitutes an expenditure as defined in section 301(9)(A).
 (f)DefinitionsIn this section:
										(1)Broadcasting
 stationThe term broadcasting station has the meaning given that term by section 315(f)(1) of the Communications Act of 1934.
										(2)Political
 partyThe term political party means a major party or a minor party as defined in section 9002 (3) or (4) of the Internal Revenue Code of 1986 (26 U.S.C. 9002 (3) or (4)).
										DAdministrative
				provisions
								531.Fair Elections
				Oversight Board
 (a)EstablishmentThere is established within the Federal Election Commission an entity to be known as the Fair Elections Oversight Board.
									(b)Structure and
				membership
										(1)In
 generalThe Board shall be composed of 5 members appointed by the President by and with the advice and consent of the Senate, of whom—
 (A)2 shall be appointed after consultation with the majority leader of the Senate;
 (B)2 shall be appointed after consultation with the minority leader of the Senate; and
 (C)1 shall be appointed upon the recommendation of the members appointed under subparagraphs (A) and (B).
											(2)Qualifications
											(A)In
 generalThe members shall be individuals who are nonpartisan and, by reason of their education, experience, and attainments, exceptionally qualified to perform the duties of members of the Board.
 (B)ProhibitionNo member of the Board may be—
 (i)an employee of the Federal Government;
 (ii)a registered lobbyist; or
 (iii)an officer or employee of a political party or political campaign.
 (3)DateMembers of the Board shall be appointed not later than 60 days after the date of the enactment of this Act.
 (4)TermsA member of the Board shall be appointed for a term of 5 years.
 (5)VacanciesA vacancy on the Board shall be filled not later than 30 calendar days after the date on which the Board is given notice of the vacancy, in the same manner as the original appointment. The individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed.
 (6)ChairpersonThe Board shall designate a Chairperson from among the members of the Board.
										(c)Duties and
				powers
										(1)Administration
											(A)In
 generalThe Board shall have such duties and powers as the Commission may prescribe, including the power to administer the provisions of this title.
											(2)Review of fair
				elections financing
											(A)In
 generalAfter each general election for Federal office, the Board shall conduct a comprehensive review of the Fair Elections financing program under this title, including—
 (i)the maximum dollar amount of qualified small dollar contributions under section 501(11);
 (ii)the maximum and minimum dollar amounts for qualifying contributions under section 501(10);
 (iii)the number and value of qualifying contributions a candidate is required to obtain under section 512 to qualify for allocations from the Fund;
 (iv)the amount of allocations from the Fund that candidates may receive under section 522;
 (v)the maximum amount of matching contributions a candidate may receive under section 523;
 (vi)the amount and usage of vouchers under section 524;
 (vii)the overall satisfaction of participating candidates and the American public with the program; and
 (viii)such other matters relating to financing of Senate campaigns as the Board determines are appropriate.
												(B)Criteria for
 reviewIn conducting the review under subparagraph (A), the Board shall consider the following:
												(i)Qualifying
 contributions and qualified small dollar contributionsThe Board shall consider whether the number and dollar amount of qualifying contributions required and maximum dollar amount for such qualifying contributions and qualified small dollar contributions strikes a balance regarding the importance of voter involvement, the need to assure adequate incentives for participating, and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Board determines is appropriate.
												(ii)Review of
 program benefitsThe Board shall consider whether the totality of the amount of funds allowed to be raised by participating candidates (including through qualifying contributions and small dollar contributions), allocations from the Fund under section 522, matching contributions under section 523, and vouchers under section 524 are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Board determines is appropriate.
												(C)Adjustment of
				amounts
												(i)In
 generalBased on the review conducted under subparagraph (A), the Board shall provide for the adjustments of the following amounts:
 (I)the maximum dollar amount of qualified small dollar contributions under section 501(11)(C);
 (II)the maximum and minimum dollar amounts for qualifying contributions under section 501(10)(A);
 (III)the number and value of qualifying contributions a candidate is required to obtain under section 512(a)(1);
 (IV)the base amount for candidates under section 522(d);
 (V)the maximum amount of matching contributions a candidate may receive under section 523(b); and
 (VI)the dollar amount for vouchers under section 524(c).
 (ii)RegulationsThe Commission shall promulgate regulations providing for the adjustments made by the Board under clause (i).
 (D)ReportNot later than March 30 following any general election for Federal office, the Board shall submit a report to Congress on the review conducted under paragraph (1). Such report shall contain a detailed statement of the findings, conclusions, and recommendations of the Board based on such review.
											(d)Meetings and
				hearings
 (1)MeetingsThe Board may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Board considers advisable to carry out the purposes of this Act.
 (2)QuorumThree members of the Board shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings.
 (e)ReportsNot later than March 30, 2018, and every 2 years thereafter, the Board shall submit to the Senate Committee on Rules and Administration a report documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title.
									(f)Administration
										(1)Compensation of
				members
											(A)In
 generalEach member, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (B)ChairpersonThe Chairperson shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code.
											(2)Personnel
 (A)DirectorThe Board shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate equivalent to a rate established for the Senior Executive Service under section 5382 of title 5, United States Code.
											(B)Staff
 appointmentWith the approval of the Chairperson, the Executive Director may appoint such personnel as the Executive Director and the Board determines to be appropriate.
											(C)Actuarial
 experts and consultantsWith the approval of the Chairperson, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
											(D)Detail of
 government employeesUpon the request of the Chairperson, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Board to assist in carrying out the duties of the Board. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.
											(E)Other
 resourcesThe Board shall have reasonable access to materials, resources, statistical data, and other information from the Library of Congress and other agencies of the executive and legislative branches of the Federal Government. The Chairperson of the Board shall make requests for such access in writing when necessary.
											(g)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this subtitle.
									532.Administration
 provisionsThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations—
 (1)to establish procedures for—
 (A)verifying the amount of valid qualifying contributions with respect to a candidate;
 (B)effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions;
 (C)monitoring the raising of qualifying multicandidate political committee contributions through effectively and efficiently monitoring and enforcing the limits on individual contributions to qualified accounts of multicandidate political committees;
 (D)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates;
 (E)monitoring the use of allocations from the Fund and matching contributions under this title through audits or other mechanisms; and
 (F)the administration of the voucher program under section 524; and
 (2)regarding the conduct of debates in a manner consistent with the best practices of States that provide public financing for elections.
									533.Violations and
				penalties
									(a)Civil penalty
 for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate under section 515(a) accepts a contribution or makes an expenditure that is prohibited under section 513, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Fund.
									(b)Repayment for
				improper use of Fair Elections Fund
										(1)In
 generalIf the Commission determines that any benefit made available to a participating candidate under this title was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Fund an amount equal to—
 (A)the amount of benefits so used or not remitted, as appropriate; and
 (B)interest on any such amounts (at a rate determined by the Commission).
											(2)Other action not
 precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title..
				103.Prohibition on
 joint fundraising committeesSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended by adding at the end the following new paragraph:
					
 (6)No authorized committee of a participating candidate (as defined in section 501) may establish a joint fundraising committee with a political committee other than an authorized committee of a candidate..
				104.Exception to
			 limitation on coordinated expenditures by political party committees with
 participating candidatesSection 315(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)) is amended—
 (1)in paragraph (3)(A), by striking in the case of and inserting except as provided in paragraph (5), in the case of; and
 (2)by adding at the end the following new paragraph:
						
 (6)(A)The limitation under paragraph (3)(A) shall not apply with respect to any expenditure from a qualified political party-participating candidate coordinated expenditure fund.
 (B)In this paragraph, the term qualified political party-participating candidate coordinated expenditure fund means a fund established by the national committee of a political party, or a State committee of a political party, including any subordinate committee of a State committee, for purposes of making expenditures in connection with the general election campaign of a candidate for election to the office of Senator who is a participating candidate (as defined in section 501), that only accepts qualified coordinated expenditure contributions.
 (C)In this paragraph, the term qualified coordinated expenditure contribution means, with respect to the general election campaign of a candidate for election to the office of Senator who is a participating candidate (as defined in section 501), any contribution (or series of contributions)—
 (i)which is made by an individual who is not prohibited from making a contribution under this Act; and
 (ii)the aggregate amount of which does not exceed $500 per election..
					IIImproving voter
			 information
			201.Broadcasts
			 relating to all Senate candidates
				(a)Lowest unit
 charge; national committeesSection 315(b)(1) of the Communications Act of 1934 (47 U.S.C. 315(b)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking to such office and inserting the following: to such office, or by a national committee of a political party on behalf of such candidate in connection with such campaign,; and
 (2)in subparagraph (A), by inserting for preemptible use thereof after station.
					(b)Preemption;
 auditsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended—
 (1)by redesignating subsections (c) and (d) as subsections (f) and (g), respectively and moving them to follow the existing subsection (e);
 (2)by redesignating the existing subsection (e) as subsection (c); and
 (3)by inserting after subsection (c) (as redesignated by paragraph (2)) the following:
						
							(d)Preemption
								(1)In
 generalExcept as provided in paragraph (2), and notwithstanding the requirements of subsection (b)(1)(A), a licensee shall not preempt the use of a broadcasting station by a legally qualified candidate for Senate who has purchased and paid for such use.
								(2)Circumstances
 beyond control of licenseeIf a program to be broadcast by a broadcasting station is preempted because of circumstances beyond the control of the station, any candidate or party advertising spot scheduled to be broadcast during that program shall be treated in the same fashion as a comparable commercial advertising spot.
 (e)AuditsDuring the 30-day period preceding a primary election and the 60-day period preceding a general election, the Commission shall conduct such audits as it deems necessary to ensure that each broadcaster to which this section applies is allocating television broadcast advertising time in accordance with this section and section 312..
					(c)Revocation of
 license for failure To permit accessSection 312(a)(7) of the Communications Act of 1934 (47 U.S.C. 312(a)(7)) is amended—
 (1)by striking or repeated;
 (2)by inserting or cable system after broadcasting station; and
 (3)by striking his candidacy and inserting the candidacy of the candidate, under the same terms, conditions, and business practices as apply to the most favored advertiser of the licensee.
					(d)Technical and conforming
 amendmentsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended—
 (1)in subsection (f), as redesignated by subsection (b)(1)— (A)in the matter preceding paragraph (1), by striking For purposes of this section— and inserting the following: Definitions.—For purposes of this section:;
 (B)in paragraph (1)— (i)by striking the term and inserting Broadcasting station.—The term; and
 (ii)by striking ; and and inserting a period; and (C)in paragraph (2), by striking the terms and inserting Licensee; station licensee.—The terms; and
 (2)in subsection (g), as redesignated by subsection (b)(1), by striking The Commission and inserting Regulations.—The Commission.
					202.Broadcast
 rates for participating candidatesSection 315(b) of the Communications Act of 1934 (47 U.S.C. 315(b)), as amended by section 201, is amended—
 (1)in paragraph (1)(A), by striking paragraph (2) and inserting paragraphs (2) and (3); and
 (2)by adding at the end the following:
					
						(3)Participating
 candidatesIn the case of a participating candidate (as defined in section 501(9) of the Federal Election Campaign Act of 1971), the charges made for the use of any broadcasting station for a television broadcast shall not exceed 80 percent of the lowest charge described in paragraph (1)(A) during—
 (A)the 45 days preceding the date of a primary or primary runoff election in which the candidate is opposed; and
 (B)the 60 days preceding the date of a general or special election in which the candidate is opposed.
							(4)Rate
 cardsA licensee shall provide to a candidate for Senate a rate card that discloses—
 (A)the rate charged under this subsection; and
 (B)the method that the licensee uses to determine the rate charged under this subsection..
				203.FCC to
			 prescribe standardized form for reporting candidate campaign ads
				(a)In
 generalNot later than 90 days after the date of enactment of this Act, the Federal Communications Commission shall initiate a rulemaking proceeding to establish a standardized form to be used by each broadcasting station, as defined in section 315(f) of the Communications Act of 1934 (47 U.S.C. 315(f)) (as redesignated by section 201(b)(1)), to record and report the purchase of advertising time by or on behalf of a candidate for nomination for election, or for election, to Federal elective office.
 (b)ContentsThe form prescribed by the Commission under subsection (a) shall require a broadcasting station to report to the Commission and to the Federal Election Commission, at a minimum—
 (1)the station call letters and mailing address;
 (2)the name and telephone number of the station’s sales manager (or individual with responsibility for advertising sales);
 (3)the name of the candidate who purchased the advertising time, or on whose behalf the advertising time was purchased, and the Federal elective office for which he or she is a candidate;
 (4)the name, mailing address, and telephone number of the person responsible for purchasing broadcast political advertising for the candidate;
 (5)notation as to whether the purchase agreement for which the information is being reported is a draft or final version; and
 (6)with respect to the advertisement— (A)the date and time of the broadcast;
 (B)the program in which the advertisement was broadcast; and
 (C)the length of the broadcast airtime.
						(c)Internet
 accessIn its rulemaking under subsection (a), the Commission shall require any broadcasting station required to file a report under this section that maintains an Internet website to make available a link to each such report on that website.
				IIIResponsibilities
			 of the Federal Election Commission
			301.Petition for
 certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30107(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal.
			302.Filing by
 Senate candidates with CommissionSection 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows:
				
					(g)Filing with the
 commissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..
			303.Electronic
 filing of FEC reportsSection 304(a)(11) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(11)) is amended—
 (1)in subparagraph (A), by striking under this Act— and all that follows and inserting under this Act shall be required to maintain and file such designation, statement, or report in electronic form accessible by computers.;
 (2)in subparagraph (B), by striking 48 hours and all that follows through filed electronically) and inserting 24 hours; and
 (3)by striking subparagraph (D).
				IVParticipation in Funding of Elections
			401.Refundable tax credit for Senate campaign contributions
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36B the following new section:
					
						36C.Credit for Senate campaign contributions
 (a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to 50 percent of the qualified My Voice Federal Senate campaign contributions paid or incurred by the taxpayer during the taxable year.
							(b)Limitations
 (1)Dollar limitationThe amount of qualified My Voice Federal Senate campaign contributions taken into account under subsection (a) for the taxable year shall not exceed $50 (twice such amount in the case of a joint return).
 (2)Limitation on contributions to Federal Senate candidatesNo credit shall be allowed under this section to any taxpayer for any taxable year if such taxpayer made aggregate contributions in excess of $300 during the taxable year to—
 (A)any single Federal Senate candidate, or (B)any political committee established and maintained by a national political party.
 (3)Provision of informationNo credit shall be allowed under this section to any taxpayer unless the taxpayer provides the Secretary with such information as the Secretary may require to verify the taxpayer’s eligibility for the credit and the amount of the credit for the taxpayer.
 (c)Qualified My Voice Federal Senate contributionsFor purposes of this section, the term My Voice Federal Senate campaign contribution means any contribution of cash by an individual to a Federal Senate candidate or to a political committee established and maintained by a national political party if such contribution is not prohibited under the Federal Election Campaign Act of 1971.
 (d)Federal Senate candidateFor purposes of this section— (1)In generalThe term Federal Senate candidate means any candidate for election to the office of Senator.
 (2)Treatment of authorized committeesAny contribution made to an authorized committee of a Federal Senate candidate shall be treated as made to such candidate.
								(e)Inflation adjustment
 (1)In generalIn the case of a taxable year beginning after 2018, the $50 amount under subsection (b)(1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $5, such amount shall be rounded to the nearest multiple of $5..
				(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
						Sec. 36C. Credit for Senate campaign contributions..
 (c)FormsThe Secretary of the Treasury, or his designee, shall ensure that the credit for contributions to Federal Senate candidates allowed under section 36C of the Internal Revenue Code of 1986, as added by this section, may be claimed on Forms 1040EZ and 1040A.
 (d)AdministrationAt the request of the Secretary of the Treasury, the Federal Election Commission shall provide the Secretary of the Treasury with such information and other assistance as the Secretary may reasonably require to administer the credit allowed under section 36C of the Internal Revenue Code of 1986, as added by this section.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. VRevenue provisions 501.Fair Elections Fund revenue (a)In generalThe Internal Revenue Code of 1986 is amended by inserting after chapter 36 the following new chapter:
					
						37Tax on payments
				pursuant to certain government contractsSec. 4501. Imposition of tax.
							4501.Imposition of
				tax
								(a)Tax
 imposedThere is hereby imposed on any payment made to a qualified person pursuant to a contract with the Government of the United States a tax equal to 0.50 percent of the amount paid.
 (b)LimitationThe aggregate amount of tax imposed under subsection (a) for any calendar year shall not exceed $500,000.
								(c)Qualified
 personFor purposes of this section, the term qualified person means any person which—
 (1)is not a State or local government, a foreign nation, or an organization described in section 501(c)(3) which is exempt from taxation under section 501(a), and
 (2)has contracts with the Government of the United States with a value in excess of $10,000,000.
									(d)Payment of
 taxThe tax imposed by this section shall be paid by the person receiving such payment.
								(e)Use of revenue
 generated by taxIt is the sense of the Senate that amounts equivalent to the revenue generated by the tax imposed under this chapter should be appropriated for the financing of a Fair Elections Fund and used for the public financing of Senate elections..
				(b)Conforming
 amendmentThe table of chapters of the Internal Revenue Code of 1986 is amended by inserting after the item relating to chapter 36 the following:
					Chapter 37—Tax on payments pursuant to certain government
				contracts.
				(c)Effective
 dateThe amendments made by this section shall apply to contracts entered into after the date of the enactment of this Act.
				VIMiscellaneous
			 provisions
 601.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
			602.Effective
 dateExcept as otherwise provided for in this Act, this Act and the amendments made by this Act shall take effect on January 1, 2018.